             Case 4:20-cv-03490-HSG Document 12 Filed 08/18/20 Page 1 of 2




1    JACOB D. FLESHER – SBN 210565
     JASON W. SCHAFF – SBN 244285
2    JEREMY J. SCHROEDER – SBN 223118
     FLESHER SCHAFF & SCHROEDER, INC.
3    2202 Plaza Drive
     Rocklin, CA 95765
4    Telephone: (916) 672-6558
     Facsimile: (916) 672-6602
5
     Attorneys for defendant,
6    NATIONAL RAILROAD PASSENGER CORPORATION
7

8                               UNITED STATES DISTRICT COURT
9                              NORTHERN DISTRICT OF CALIFORNIA
10                                              ***
11   DENNIS JOHNSON, an Individual,               CASE NO. 20-cv-03490-HSG
                                                  Complaint filed: 11/20/19
12                Plaintiff,                      Alameda County Superior Court Case No.
                                                  RG19044062
13         vs.                                    Trial Date: n/a

14   THE NATIONAL RAILROAD
     PASSENGER CORPORATION d.b.a.                 JOINT STIPULATION AND ORDER
15   AMTRAK; STATE OF CALIFORNIA;                 OF DISMISSAL
     ALAMEDA COUNTY; CITY OF
16   NEWARK.; and DOES 1 to 50, Inclusive;
17                Defendants.
18

19         IT IS STIPULATED by and between Plaintiff, DENNIS JOHNSON, and
20   defendant, THE NATIONAL RAILROAD PASSENGER CORPORATION dba AMTRAK
21   (“AMTRAK”), through their respective counsel, that the Court dismiss the matter, with
22   prejudice, pursuant to Federal Rules of Civil Procedure Rule 41(a)(1)(A)(ii). Each party
23   agrees to bear their own fees and costs.
24         SO STIPULATED AND AGREED.
25   DATED: August 17, 2020                     POCRASS & DE LOS REYES, LLP
26
                                                By _/s/ Jonathan E. Howell
27                                                JONATHAN E. HOWELL
                                                  Attorneys for plaintiff, DENNIS
28                                                JOHNSON
                                               1
                           JOINT STIPULATION AND ORDER OF DISMISSAL
            Case 4:20-cv-03490-HSG Document 12 Filed 08/18/20 Page 2 of 2




1    DATED: August 17, 2020               FLESHER SCHAFF & SCHROEDER, INC.

2
                                          By /s/ Jason W. Schaff
3                                           JASON W. SCHAFF
                                            Attorneys for defendant,
4                                           NATIONAL RAILROAD PASSENGER
                                            CORPORATION
5
          IT IS SO ORDERED.
6
     DATED: 8/18/2020                  _______________________________________
7                                                  Haywood S. Gilliam, Jr.
                                                   U.S. District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
                        JOINT STIPULATION AND ORDER OF DISMISSAL
